                                                                                                            Eversheds Sutherland (US) LLP
                                                                                                            1114 Avenue of the Americas, 40th
                                                                                                            Floor
                                                                                                            New York, NY 10036-7703

                                                                                                            D: +1 212.383.5082
                                                                                                            F: +1 212.389.5099

                                                                                                            alexfuchs@
                                                                                                            eversheds-sutherland.com


                                                                                                         USDC SDNY
                                                                                                         DOCUMENT
                                                                                                         ELECTRONICALLY FILED
      February 24, 2020                                                                                  DOC #:
                                                                                                         DATE FILED: 02/26/20
      Via CM/ECF
      The Honorable Gregory H. Woods
      United States Direct Court
      Southern District of New York
      500 Pearl Street                                                     MEMORANDUM ENDORSED
      New York, NY 10007


      Re:       Delacruz v. Jamba Juice
                Case No. 1:19-cv-10321


      Dear Judge Woods:

                The undersigned represents Jamba Juice Company, Defendant in the above-

      referenced matter (“Defendant”). Pursuant to Local Civil Rule 7.1(d) and Rule 1.E. of Your

      Honor’s Individual Practices and Rules, the undersigned and counsel for Plaintiff jointly

      write to request a stay of this action. The stay is requested to allow for the resolution of

      motions dismiss in similar matters, alleging violations of the ADA arising out of gift cards

      which do include Braille, currently pending before the Court and before other judges in the

      district. The stay would allow the parties to review any decision issued in these matters and

      has the potential to substantially conserve the resources of both the parties and the Court. A

      similar stay was recently granted by the Court on the same grounds in Calcano v. Domino’s

      Pizza, Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.). The only deadline impacted by the

      proposed stay is the February 24, 2020, deadline for Defendant to file its motion to dismiss.




Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
                                                                                 The Honorable Gregory H. Woods
                                                                                 February 24, 2020
                                                                                 Page 2




  The undersigned has conferred with counsel for Plaintiff, and the parties jointly seek the

  requested relief.

          Alternatively, should the Court not grant the requested stay, Defendant requests a 10-

  day enlargement of time, up to and including, March 5, 2020, to file its motion to dismiss.

  Defendant’s current deadline to move to dismiss the Class Action Complaint is February 24,

  2020. The undersigned has conferred with counsel for Plaintiff regarding this request, and

  they consent to the extension. This is the Defendant’s second request for an extension of

  time.

          Thank you in advance for your consideration of this matter.

                                                Respectfully submitted,

                                                /s/ Alexander P. Fuchs
                                                Alexander P. Fuchs
                                                Attorney for Jamba Juice Company



  APF/fa
  Cc: Jeffrey M. Gottlieb (via ECF)
      Dana L. Gottlieb (via ECF)



Application granted. This case is stayed to permit the resolution of motions to dismiss in
similar matters currently pending before the Court and elsewhere in this district. The stay will
remain in effect until July 21, 2020 or such earlier date as the Court may determine. The
parties are directed to submit a joint status letter to the Court no later than July 14, 2020. In
addition, no later than five days following the issuance of any opinion(s) in the Second Circuit
evaluating the merits of claims such as those advanced by Plaintiff here, the parties are
directed to submit a joint status letter addressing the impact of the decision(s) on the viability
of this case and the continued need for a stay.

SO ORDERED.
                                                         _____________________________________
Dated: February 26, 2020                                        GREGORY H. WOODS
New York, New York                                             United States District Judge
